DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 11/02/2021 as been entered. Claims 1-17 remain pending in the current application.

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 11/02/2021 is acknowledged.
Claims 2-3, 9-12, and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to because figures 1-5 include black and white photographs that can practically be represented with black and white line drawings. See MPEP 608.02 and 37 CFR 1.84.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Specification
The disclosure is objected to because of the following informalities: 
On page 1, line 13, a comma should be placed after “More particularly”;
On page 1, line 18, “ap” should be replaced with “a”;
On page 1, line 20, “comprise for the most so called” should be replaced with “comprise, for the most part, so-called”;
On page 2, lines 1-2, a comma should be placed after “content”;
On page 2, line 6, “and” should be replaced with “or”;
On page 2, line 8, “Seen form above” should be replaced with “Seen from above,”;
On page 2, line 19, “cupper based” should be replaced with “copper-based”, and “Such means are however” should be replaced with “Such means are, however,”;
On page 2, line 26, a comma should be placed after “As an alternative”;
On page 2, line 28, a comma should be placed after “In most cases”;
On page 2, line 34, the comma following “sea water” should be removed;
On page 3, line 23, “from power” should be replaced “from a power”;
On page 4, line 7, a comma should be placed after “termed the base”;
On page 4, line 10, a comma should be placed after “, however”; 
On page 10, line 10, “is killed” should be replaced with “are killed”; 
or the like in order to maintain grammatical consistency within the specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is rejected as it depends on a rejected independent claim (i.e., claim 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg (US 6,581,543 B1) in view of Nilsen (WO 2001035736 A1) and Naess (US 2019/0045754 A1).
	Regarding claim 1, Kolberg discloses a lifting post for a sea pen, said lifting post comprising: 
an elongated stem (figure 4c, upright 106) with a base portion (upright 106 has two ends, with one end appearing to be a base portion near stays 107 and 108, as shown in figure 4c) and an opposite free end portion (upright 106 has two ends, with one end appearing to be a free end portion near handrail 104, as shown in figure 4c), 
wherein the base portion is provided with a first fastening means (figure 4c, socket 109) for connecting the lifting post to a bracket (figure 4c; column 3, line 67—column 4, line 3, “…two clamping rings 110, 112 connected by the horizontal stay 111 and provided with a socket 109 and gangway plate 108, and is called a ‘bracket'.”) connecting at least two concentric floating rings (figure 4c, rings 110 and 112) of a circular sea pen (figures 4a-4c).

Kolberg does not appear to specifically disclose:
wherein the stem is provided with a fastening organ for a detachable winch between the base portion and the free end portion;
a pull portion above the fastening organ, and 
the two concentric floating rings being made of plastic.

Nilsen teaches 
a stem (figure 1, pole 16) being provided with a fastening organ (figure 2, plates 28 and 28A) for a detachable winch (figures 1-2) between a base portion and a free end portion (figures 1-2); and
a pull portion above the fastening organ (figure 1, handle 24).

Naess teaches two concentric floating rings being made of plastic (paragraph 0007, “Plastic pens having three concentric plastic rings are also known.”).


attaching energy sources and other winch mechanisms to a portable stem (e.g., Nilsen, page 3, lines 8-9 and 15-17, “Pole 16 is terminated by a handle 24, which is used to wheel transport member 14 to the desired location…Drum 10 and motor 12 are attached, with the help of two mounting plates 28 and 28A, to a pipe-shaped coupling 30 having a slightly larger diameter than pole 16.”); and
having the rings possess buoyancy (e.g., Naess, paragraph 0007, “The buoyancy system usually comprises two concentric rings side by side. Plastic pens having three concentric plastic rings are also known. The plastic rings are connected with radially oriented rigid clamps in plastic or metal. The clamps hold the plastic rings spaced apart by a fixed distance. The plastic rings will move identically in waves.”).

Regarding claim 4, Kolberg as modified discloses the limitations of claim 1, and further discloses the base portion comprising a stem holder (Kolberg; figure 4c, socket 109) and the stem comprising an elongated stem body arranged to be detachably connected to the stem holder (Kolberg; figure 4c; column 3, lines 56-63, “…tubular poles or “uprights” 106 which sit in sockets 109…,”).

Regarding claim 6, Kolberg as modified discloses the limitations of claim 1, and further discloses the first fastening means comprising a fastener (Kolberg; figure 4c, socket 109) for a connection to a bottom ring (Kolberg; figure 4c, stay 111).

.

Claims 5, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg as modified by Nilsen and Naess as applied to claim 1 and 4 above, and further in view of Ulriksen (WO 2010134825 A1).
Regarding claim 5, Kolberg as modified discloses the limitations of claim 1, but does not appear to specifically disclose the first fastening means comprising an upper clamp bracket and a lower clamp bracket arranged to surround the plastic bracket.
Ulriksen teaches a first fastening means (figure 3, pipe 16) comprising an upper clamp bracket and a lower clamp bracket (figure 3, struts 24 and 28) arranged to surround a plastic bracket (the struts are capable of surrounding a plastic bracket, as shown in figure 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolberg as modified and include the first fastening means comprising an upper clamp bracket and a lower clamp bracket arranged to surround the plastic bracket, as taught by Ulriksen, in order to permit retaining a plastic bracket (e.g., Ulriksen, page 1, lines 3-12, “…and which is connected via intermediate cross struts to take up and retain the respective floating tubes, and that a connection for rods or chains is arranged in said cross strut, that runs to other clamps on the net cage.”).

Regarding claim 13, Kolberg as modified discloses the limitations of claim 4, but does not appear to specifically disclose wherein the first fastening means comprises an upper clamp bracket and a lower clamp bracket arranged to surround the plastic bracket.
Ulriksen teaches a first fastening means (figure 3, pipe 16) comprising an upper clamp bracket and a lower clamp bracket (figure 3, struts 24 and 28) arranged to surround a plastic bracket for the same motivation as described in the rejection of claim 5 above.

Regarding claim 17, Kolberg as modified discloses the limitations of claim 5, and further discloses the first fastening means comprising a fastener (Kolberg; figure 4c, socket 109) for a connection to a bottom ring (Kolberg; figure 4c, stay 111).

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art of record fails to disclose claim 7. The closest prior art, Kolberg, teaches providing a number of lifting posts and fastening the lifting posts to floating rings of a circular sea pen and providing a number of detachable winches, each winch adapted to be fitted to a fastening organ, but fails to teach fitting the winches on the side of the sea pen to which the fouled net portion is to be air dried, providing a net with internal ropes attached to the net, providing an energy source for the winches and connecting the energy source to the winches, releasing a suitable part of a clean net portion from a handrail, fastening the internal rope to a winch, bringing a part of a fouled net portion into the air by pulling the internal rope with the winch, fastening a part of the fouled net portion to a handrail, and repeating steps e)-h) until the complete fouled net portion is lifted into the air 

	The prior art of record fails to disclose claim 7 in combination with lifting the base of the fouled net portion to the surface to release the fouled net portion from a bottom ring prior to step E. The closest prior art, Yoneyama (US 4,892,059 A) teaches releasing a net portion from a bottom ring, but fails to 

Prior Art References
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, Ingold (US 4,013, 042A) discloses a lifting post for a sea pen comprising an elongated stem with a base portion and an opposite free end portion, wherein the stem is provided with a fastening organ for a detachable winch between the base portion and the free end portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        
/BRADY W FRAZIER/Primary Examiner, Art Unit 3647